                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION

DR. LAVERNE HALLIBURTON,               )
                                       )
     Plaintiff,                        )
v.                                     )          CV414-179
                                       )
LIBERTY COUNTY SCHOOL DISTRICT,        )
                                       )
     Defendant.                        )

                                ORDER

     The Court has scheduled a settlement conference before the

undersigned on October 17, 2019 at 9:00 a.m. Doc. 42. In order to

accommodate a scheduling conflict, the settlement conference shall

commence at 10:00 a.m. on that date at the U.S. Federal Courthouse, 125

Bull Street, Room 108, Savannah, Georgia 31401. The stay of all deadlines

pending the settlement conference remains as stated in the Court’s

previous Order.

     SO ORDERED, this 10th day of October,, 2019.

                                       ___________________________
                                       ______________________________
                                       Ch
                                        hristtop
                                               pher L. Ray
                                       Christopher
                                       United States Magistrate Judge
                                       Southern District of Georgia
